Citation Nr: 0320762	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for frostbite 
residuals of the right foot, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for frostbite 
residuals of the left foot, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
right (major) hand injury with fracture of the fifth 
metacarpal, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to increased ratings for frostbite 
residuals of each foot, and to TDIU benefits, are the subject 
of the REMAND section of this decision, set forth below.


FINDING OF FACT

Residuals of a right (major) hand injury with fracture of the 
fifth metacarpal consist primarily of diminished right hand 
strength and grip, by an inability to fully extend the right 
fifth finger, and by complaints of right fourth finger pain.  
Favorable ankylosis of either the index or middle (long) 
fingers is not shown.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a right (major) hand injury with fracture of the 
fifth metacarpal are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5223 through 5227 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the Statement of the Case issued 
in the development of this appeal.  In addition, the Board, 
in October 2001, notified him that he was to advise VA as to 
any other evidence he wanted VA to consider, the information 
he needed to furnish as to those records, and the steps VA 
would undertake to obtain any such evidence.  In May 2002, he 
was advised by the Board of the revision in the regulations 
that pertain to ankylosis and limitation of motion of the 
hand.  The Board accordingly finds that he was advised as to 
what evidence was needed to establish entitlement to the 
benefits he sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he was 
accorded appropriate VA examination pursuant to the 
development of his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Increased Rating for Residuals of a Right (Major) Hand 
Injury 
with Fracture of the Fifth Metacarpal

Service connection for a disorder characterized as a right 
hand injury with fifth metacarpal fracture was granted by the 
Nashville, Tennessee, RO in July 1984, at which time a 
noncompensable (zero percent) rating was assigned.  In July 
1998, the Baltimore, Maryland, RO increased that rating to 10 
percent.  The veteran now contends that a higher rating 
should be assigned.  

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of 


earning capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, VA Schedule for Rating Disabilities (Schedule).  In 
addition, during the pendency of this appeal, the diagnostic 
criteria that are used to evaluate ankylosis and limitation 
of motion of the hands were revised; see 67 FR 48784-48787 
(July 26, 2002), effective August 26, 2002.  In situations in 
which a statute or regulation has been revised during the 
course of an appeal, the version more favorable to the 
veteran will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  In the instant case, no 
retroactive application was indicated in the amended 
regulations; the Board must accordingly evaluate the 
veteran's claim for an increased rating from the effective 
date of the new criteria under both the old criteria in the 
Schedule and the current regulations in order to ascertain 
which version is most favorable to the veteran, if indeed one 
is more favorable than the other, while prior to the 
effective date (August 26, 2002) only the old criteria are 
for application.

The veteran's right hand injury residuals with fifth 
metacarpal fracture have been rated under both Diagnostic 
Codes 5227 and 5223 of the Schedule.  Under the criteria that 
were in effect prior to August 26, 2002, ankylosis of either 
the fourth or fifth fingers was noncompensable, with 
extremely unfavorable ankylosis rated as the equivalent of 
amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (prior 
to August 26, 2002).  A 10 percent rating was appropriate for 
ankylosis (either favorable or unfavorable) of the middle 
finger or index finger (Diagnostic Codes 5226 and 5225, 
respectively), or for favorable ankylosis of the thumb 
(Diagnostic Code 5224).  A 20 percent rating was appropriate 
for unfavorable ankylosis of the thumb (Diagnostic Code 
5224).  Likewise, a 10 percent rating was assigned for 
favorable ankylosis of middle and ring, middle and little, or 
ring and little fingers of the same hand (Diagnostic Code 
5223).  A 20 percent rating was appropriate for favorable 
ankylosis of the index finger and either the middle, ring, or 
little fingers of the same hand (Diagnostic Code 5223).  In 
addition, a 20 percent rating could be assigned for favorable 
ankylosis of the middle, ring, and little fingers of the same 
hand, when that hand is the major (favored) hand (Diagnostic 
Code 5223).  

The provisions that became effective on August 26, 2002, do 
not differ from those that were in effect prior to that date, 
with regard to the criteria for the assignment of specific 
ratings; rather, the revised provisions set forth a 
standardized description of ankylosis and joint motion 
measurement, and changed the name of the "middle finger" to 
"long finger."  These changes are not substantive with 
regard to the diagnostic criteria, and the Board need not 
determine which criteria are more favorable to the veteran in 
this instance.

As indicted above, a 20 percent evaluation is appropriate for 
unfavorable ankylosis of the thumb; favorable ankylosis of 
the index finger and either the middle (long), ring, or 
little fingers of the same hand; or favorable ankylosis of 
the middle (long), ring, and little fingers of the same hand, 
when that hand is the major (favored) hand.  The Board notes 
that medical records show that the veteran is right handed; 
that is, the veteran's major hand is his right hand.  

The criteria for an increased rating are not met.  The report 
of a February 2000 VA examination shows that the veteran 
complained of impaired right hand grip and diminished right 
hand strength.  On examination, he was able to squeeze up to 
6.5 pounds, as compared to the ability to squeeze up to 13.0 
pounds with the left hand; the veteran indicated that he 
"felt funny" when trying to squeeze 6.5 pounds with the 
right hand.  There was pain to palpation of the proximal 
interphalangeal joint of the right fourth finger and along 
the fifth metacarpal bone.  The right fifth digit was angled 
at approximately 15 degrees; the examiner noted that passive 
full extension of that digit made the proximal 
interphalangeal joint "extremely sore."  

While this examination report indicates the presence of right 
fourth finger pain, and of right fifth finger impairment of 
such an extent as to possibly constitute favorable ankylosis, 
it does not demonstrate impairment of either the index or 
middle (long) fingers of such severity as to constitute 
favorable ankylosis, or that the thumb is unfavorably 
ankylosed.  As noted above, the criteria for an increased (in 
this instance, a 20 percent) rating requires the 
manifestation of such impairment.  The 10 percent rating 
currently in effect contemplates ankylosis of the ring and 
little fingers; even if the Board was to assume, for the 
purpose of this discussion, that the fourth finger pain 
exhibited by the veteran was the equivalent of ankylosis of 
that finger, a higher evaluation would not be appropriate 
under the Schedule.  In view thereof, the Board concomitantly 
finds that this 10 percent rating appropriately reflects the 
functional impairment, to include the diminished grip and 
loss of strength, caused by this disability; 38 C.F.R. 
§§ 4.40, 4.45 (2002), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a right hand injury with fracture of 
the fifth metacarpal.  That claim, accordingly, fails.


ORDER

An increased rating for residuals of a right hand injury with 
fracture of the fifth metacarpal is denied.


REMAND

The veteran also contends that his service-connected 
frostbite residuals of each foot are more severe than 
currently evaluated, and that his service-connected 
disabilities render him unemployable such that TDIU benefits 
should be awarded.  After a review of the record, the Board 
finds that additional development of the evidence must be 
accomplished prior to further appellate review.

In particular, the Board notes that the veteran was most 
recently accorded a VA examination of his feet in October 
1999.  Since that date, he has indicated that his bilateral 
foot disability has increased in severity.  The Board is 
accordingly of the opinion that the report of a 
contemporaneous VA examination of his feet would be helpful, 
and that this examination should also address the question of 
whether his foot problems, either in and of themselves or in 
conjunction with his service-connected right hand disorder, 
cause him to be precluded from obtaining and maintaining 
substantially gainful employment.

The case is accordingly REMANDED for the following:

1.  The veteran should be accorded an 
examination of his frostbite residuals of 
the feet.  The nature and severity of 
foot impairment deemed to be such 
residuals should be evaluated at this 
time.  All tests indicated should be 
accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, 
comprehensive, and legible manner on the 
examination report.  The examiner should 
also be requested to render an opinion as 
to whether the veteran's frostbite 
residuals of the feet, either in and of 
themselves or together with his service-
connected right hand disability, preclude 
him from obtaining and maintaining any 
form of substantially gainful employment.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, for his or her review and 
referral.

2.  Following completion of the above 
actions, the RO should review the 
veteran's claims and determine whether 
increased ratings for frostbite residuals 
of the feet and TDIU benefits can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inference as to the ultimate disposition of these claims 
should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



